ORDER

PER CURIAM.
George Connors (“plaintiff’) alleged he was wrongfully attacked and detained by a store employee who mistakenly thought plaintiff was shoplifting. Plaintiff brought suit against Ibrahim Eshein (“employer”) for vicarious liability for the use of excessive force, false arrest and imprisonment, malicious prosecution, and negligent supervision. Employer moved for dismissal on the claim of excessive force by employee, and on the remaining counts, employer moved for summary judgment. The trial court granted both motions. Plaintiff now appeals the dismissal of the claim for excessive force and the grant of summary judgment of the claim of negligent supervision.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).